DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claim 1, 14, 21 are amended and filed on 1/14/2022.
Claims 2-7, 22-24 are cancelled, claims 25-33 are newly added.
The amendment to claims 14, 22 overcome the claims objection/ 112 rejection in the action mailed on 10/2/2021.
Allowable Subject Matter
Claims 1, 8-11, 13-14, 21, 25-33 are allowed.
As to claim 1, a controller for a body cavity irrigation system including a reservoir, ca catheter, the controller comprising: a housing; a dial attached to the housing and rotatably movable relative to the housing between positions corresponding to stages of a body cavity irrigation procedure, the rotatably movable dial including a central opening sized to receive a portion of a user's hand; and said controller in communication with an electromechanical pump and at least one electromechanical valve in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Frostaa et al. (WO. 2016/041564) (“Frostaa”) is the closest prior art of record. Even though Frostaa discloses a controller for a body cavity irrigation system including a reservoir, ca catheter, the controller comprising: a housing, Frostaa fails to disclose a dial attached to the housing and rotatably movable relative to the housing between positions corresponding to stages of a body cavity irrigation procedure, the rotatably movable dial 
As to claim 21, a system for performing a body cavity irrigation procedure comprising: a reservoir configured to contain an irrigation liquid; a catheter including: a controller including: a housing; a dial attached to the housing and rotatably movable relative to the housing between positions corresponding to stages of the body cavity irrigation procedure, the rotatably movable dial including a central opening sized to receive a portion of a user's hand; and said controller in communication with an electromechanical pump and at least one electromechanical valve in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Andreen et al. (US. 20140005602A1) (“Andreen”) is the closest prior art of record. Even though Andreen discloses a system for performing a body cavity irrigation procedure comprising: a reservoir configured to contain an irrigation liquid; a catheter including: a controller including: a housing, Andreen fails to disclose that the controller including: a dial attached to the housing and rotatably movable relative to the housing between positions corresponding to stages of the body cavity irrigation procedure, the rotatably movable dial including a central opening sized to receive a portion of a user's hand; and said controller in communication with an electromechanical pump and at least one electromechanical valve in communication with an electromechanical pump and at least one electromechanical valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remark, filed 1/14/2022, with respect to newly added limitation to claim 1 and 21 have been fully considered and are persuasive.  The 103 rejection of claims 1 and 21 of has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783